Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Acknowledgement of Priority
Acknowledgement is made of applicant’s claim for domestic priority based on PCT / KR2019 / 002856 filed on 03/12/2019. 
Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 USC 101 as directing toward non-statutory subject matter. 
Claim 15 recites “a recording medium having recorded thereon with a program for performing a method for performing voice control”. According to the specification at ¶364, “According to an embodiment of the present invention, the above-described method may be implemented as a processor-readable code in a medium where a program is recorded. Examples of a processor-readable medium may include hard disk drive (HDD), solid state drive (SSD), silicon disk drive (SDD), read-only memory (ROM), random access memory (RAM), CD-ROM, a magnetic tape, a floppy disk, and an optical data storage device.”

According to the Court of Appeals for the Federal Circuit (“CAFC”), a “signal” is a conveyance of information through a physical carrier, such as an electromagnetic wave. In re Nuijten, 500 F.3d 1346, 1353 (Fed. Cir. 2007) (“A "signal" implies signaling — that is, the conveyance of information. To convey information to a recipient a physical carrier, such as an electromagnetic wave, is needed. Thus, in order to be a "signal," as required by the claim, some carrier upon which the information is embedded is required”). 
The CAFC held that such “signal” is not a process, machine, manufacture, or composition of matter. Id. at 1357. In particular, even though “signal” / transmission is man-made and physical as it exists in the real world and has tangible causes and effects, energy embodying the claimed signal is fleeting and is devoid of any semblance of permanence during transmission and thus are not tangible articles or commodity. Id. at 1356.
Because the scope of Claim 15 does not exclude signal per se or with any limitation regarding transitory signal, the scope of Claim 15 includes non-statutory subject matter or signal per se. Appropriate limitations are required.  
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 1-8 and 14-15 are rejected under 35 USC 102(a)(1)-(a)(2) as being anticipated by Weng et al. (US 2017/0116986 A1).
Regarding Claims 1 and 14-15 Weng discloses an artificial intelligence (Al) apparatus for performing voice control (¶27, spoken voice human computer interaction system “HCI” 100), comprising: 
a memory configured to store a voice extraction filter for extracting a voice of a registered user (¶29 and ¶56, memory 182 storing user data including stored voice models for individual users); and 
a processor (¶28, device controller 104A) configured to: 
¶56, progressive enrollment process where control system 102 receives spoken name of the user and collect information about the user; in view of ¶31, speakers are enrolled seamlessly during a series of dialog sessions where speaker model for any single speaker is adapted over time so that the model / voice print reflects the current status of the speaker), 
register the user using the received identification information (¶54, enroll the head of household with his/her name and voice prints), 
extract a voice of the registered user from the received second voice signal by using the voice extraction filter corresponding to the registered user, when a second voice signal is received (¶49, constant monitoring and tracking of biometric prints of the speaker; e.g., ¶50, a two factor authentication process where control system 102 receives user input that includes both biometric data (voice pattern of unique characteristics of the voice for the user that provide a biometric identifier for the user) and authentication data (spoken word or phrase that serves to authenticate the user)), and 
proceed a control operation corresponding to intention information of the extracted voice of the registered user (¶42, continuous authentication of user input and authorization using a predicted hierarchy of users with different authority levels where the system receives a series of spoken inputs from a user including a command to operate a device; in view of ¶36, speech recognition module and natural language understanding module converts a sequence of words converted from speech into semantic representations), 
¶54, voiceprints are captured through dialogs during user enrollment process; in view of ¶31, speaker model / voice print for any single speaker is adapted over time so that the model reflects the current status of the speaker).  
Regarding Claim 15, Weng discloses a recording medium having recorded thereon with a program for performing a method for performing voice control of claims 1 and 14 (¶29, data storage devices to store programmed instructions).
Regarding Claim 2, Weng discloses wherein the processor is configured to output user registration information of the registered user and whether the user registration information is activated (¶42-43, with children lower on the hierarchy with limited access, when a child requests to turn on an oven, the device control system 102 generates another dialog for a parent user who receives a request to activate the oven on behalf of the child). 
Regarding Claim 3, Weng discloses wherein the processor is configured to: 
receive a control signal for activating or deactivating at least one user registration 56Docket No. 3130-3094 information for registered users (¶43 perform authentication process to ensure proper parent either grants or denies the request); and 
determine a user having user registration information, which is deactivated, as an unregistered user or an unauthorized user (¶43, system does not operate the device if the request is denied; i.e., if the parent denies the request to activate the oven on behalf of the child, then the child does not have the access level to turn on the oven device).  
Regarding Claim 4, Weng discloses wherein the processor is configured to extract only a voice of each of users, which have activated user registration information, of the ¶42, privacy and security management module in control system 102 performs a continuous authentication process to ensure that each spoken input in the series of spoken inputs comes from a single, authenticated user).  
Regarding Claim 5, Weng discloses wherein the processor is configured to: receive authority information of the user when registering the user; and register the user using the received identification information and the received authority information (¶54, at first stage enrollment, the system enrolls the head of household with name and voice prints; in view of ¶42, HCI systems store an express user hierarchy and access levels that are established during the registration process).  
Regarding Claim 6, Weng discloses wherein the processor is configured to: determine whether an authority is present on a control item corresponding to intention information of the extracted voice, based on the authority information of the user; and perform a control operation on the control item if the user has the authority on the control item (¶43, control system 102 determines if the user has a sufficient level of authority in the hierarchy to operate the device based on the command in the spoken input sequence where the device operates based on the command if the user has the proper level of authority).  
Regarding Claim 7, Weng discloses wherein the authority information is set for each registered user and includes at least one of individual authority information for each control 57Docket No. 3130-3094 item, or whole authority information for the control items (¶42, children are lower in the hierarchy with limited access levels; ¶43, e.g., if a child requests to turn on an oven device, control system 102 does not activate the oven immediately).  
Regarding Claim 8, Weng discloses wherein the processor is configured to: rank the extracted voices in descending order of whole authority information; and perform control operations corresponding to meanings of the extracted voices in descending order of rank (¶42, registered users are organized in a family where the parents and children form a hierarchy with parents are higher in the hierarchy with greater access levels and children are lower in the hierarchy have limited access levels).  
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-10 are rejected under 35 USC 103(a) as being unpatentable over Weng et al. (US 2017/0116986 A1) in view of Yumoto et al. (US 2019/0035395 A1).
Regarding Claims 9-10, Weng discloses wherein the processor is configured to: 
rank the extracted voices based on the whole authority information (¶42, continuous authentication process ensures that each spoken input in the series of spoken inputs comes from a single, authenticated user using / accessing an express user hierarchy and access levels that are established during the registration process); and 
perform control operations corresponding to meanings of the extracted voices in descending order of rank (¶43, e.g., if user has proper level of authority, then device operates based on the command (i.e., head of household having full access) while a child of the house hold will need the proper parent to grant the request before operating the device based on the command). 
Weng does not disclose rank the extracted voices based on a sound level wherein priorities between the sound level and the whole authority information are determined depending on a preset default value or a user setting value.  
Sumoto discloses a device control apparatus for controlling an operational device by obtaining voice instructions from a plurality of users (Abstract) to rank extracted voices based on a sound level and a whole authority information wherein priorities between the sound level and the whole authority information are determined depending on a preset default value or a user setting value (¶49, when two voice instructions from two different instructors differ, device control apparatus determines which of the instruction to prioritize; ¶50, priorities set by forming consensus or expertise, standpoint (status), role of the instructors, and loudness so as to elevate priorities of voices conveying a sense of urgency) wherein the control apparatus is configured to: rank the extracted voices in descending order of sound level (¶50, contents of brief, low-voice instructions are sometimes important) and perform control operations corresponding to meanings of the extracted voices in descending order of rank (¶50, perform a control that effective links speeches to operations according to the given situation and attain the object of the device or apparatus in the various situations).  
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to control an operation device based on ranking extracted voices based on a sound level and a whole authority information in order to perform a control that  (Yumoto, ¶50).
Claims 11-13 are rejected under 35 USC 103(a) as being unpatentable over Weng et al. (US 2017/0116986 A1) in view of McLaren et al. (US 10476872 B2).
Regarding Claim 11, Weng does not disclose wherein the voice extraction filter is output as a 58Docket No. 3130-3094 target feature vector in an artificial neural network.
McLaren discloses an apparatus that determines an identity of speaker of speech sample matches an authorized user’s identity and that the speech sample includes content representing an authorized command for the verified user to invoke (Col 3, Rows 1-7). The apparatus creates voice extraction filter using an artificial neural network’s output as a target feature vector (Col 3, Rows 3-19 and Col 4, Rows 61-66, a neural network based acoustic model creates a joint speaker and content model / i-vector of current speech sample) wherein the artificial neural network is learned to reduce a difference between the voice of the user, which is extracted from the input voice signal by using the outputted target feature vector, and the first voice signal, when input data including an input voice signal, including the first voice signal of the user, and information indicating the user is inputted (Col 10, Rows 16-33, Rows 46-48, and Rows 60-65 create a current model / i-vector based on current speech sample, retrieves one or more speaker models (i.e., created using first voice signal of the user and associated with identity information of the user indicating user is authorized), and compare the current model with the retrieved one or more speaker models to determine biometric score based on similarity of the current model to each of the retrieved / stored models; Fig. 4, step 424 “speaker recognized” -> step 428, update speaker model).  
Weng, ¶31; McLaren, Fig. 4, step 428).
Regarding Claim 12, Weng discloses a communication unit configured to communicate with at least one of a voice server or a learning server (¶27-28, a data network enabling a front end terminal 104A / computing device to communicate with a backend cloud system 104B), 
wherein the processor is configured to: transmit the received first voice signal to at least one of the voice server or the learning server, when receiving the first voice signal (¶27, front end terminal computing device performs input; ¶28, cloud backend 104B implements the functionality of the control system 102 including ¶56, progressive enrollment process where control system 102 receives spoken name of the user and collect information about the user); and 
receive the voice extraction filter learned by using the first voice signal from the learning server (¶27, front end terminal computing device performs output; ¶49, biometric and behavior prints of the speaker are typically stored locally for privacy protection means front end terminal receives biometric / voiceprint from back end cloud 104B).  
Regarding Claim 13, Weng discloses wherein the processor is configured to: 
¶27, front end terminal performs input; ¶42, this includes receiving a series of spoken inputs from a user including a command to operate a device); 
receive intention information of the extracted voice or control information corresponding to the intention information, from the voice server (¶28, back end cloud performs functionalities of the controller; ¶43, this includes determining whether to activate a device based on user command); and 
perform a control operation corresponding to the received intention information or 59Docket No. 3130-3094 the received control information (¶43, control system 102 operates the device based on command if user is authorized or having sufficient authority; ¶27, front end terminal performs output to embedded devices including home appliances, building automation systems, etc.).  
Conclusion

Prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 6119088 A teaches a voice activated controller that performs a function requested by a previously authorized user where if more than one person directs the command, the sequence with which the commands are executed is determined based on a voice hierarchy. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.

/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        08/18/2021